Exhibit 10.16



CHESAPEAKE ENERGY CORPORATION
DEFERRED COMPENSATION PLAN
FOR
NON-EMPLOYEE DIRECTORS






--------------------------------------------------------------------------------




CHESAPEAKE ENERGY CORPORATION
DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS
PURPOSE
The purpose of this Plan is to give each Non-Employee Director of Chesapeake
Energy Corporation the opportunity to be compensated for service as a
Non-Employee Director on a deferred basis. The Plan is also intended to aid the
Company in attracting and retaining, as members of the Board, persons whose
abilities, experience, and judgment can contribute to the success of the
Company. The Plan is adopted effective December 13, 2012.
ARTICLE I
Definitions
Whenever the following terms are used in this Plan, they shall have the meaning
specified below, unless the context clearly indicates to the contrary:
1.1    “Account” means a bookkeeping account maintained by the Company to record
the payment obligation of the Company to a Non-Employee Director as determined
under the terms of the Plan.
1.2    “Beneficiary” means the person(s) or entity(ies) designated by the
Non-Employee Director under Section 6.2 hereof who will receive the balance of
the Non-Employee Director’s Account(s) in the event of his or her death.
1.3    “Board of Directors” or “Board” means the Board of Directors of the
Company.
1.4    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
1.5    “Committee” means the committee appointed by the Board (or the
appropriate committee of the Board) to administer the Plan.
1.6    “Company” means Chesapeake Energy Corporation.
1.7    “Company Stock” means the common stock of the Company, par value $.01 per
share.
1.8    “Deferral Agreement” means an agreement between a Non-Employee Director
and the Company that specifies the percentage of Eligible Compensation the
Non-Employee Director has elected to defer to the Plan.
1.9    “Eligible Compensation” means the cash retainer paid by the Company as
compensation for services as a Non-Employee Director. In the event the Company
pays Non-Employee Directors other cash compensation, such as committee fees or
meeting fees, Eligible Compensation shall also include these forms of cash
compensation.
1.10    “Fair Market Value” means (a) during such time as the Company Stock is
listed upon the New York Stock Exchange or other exchanges or the
Nasdaq/National Market System, the closing price of the Company Stock as
reported by such stock exchange or exchanges or the Nasdaq/National Market
System on the day for which such value is to be determined, or if no sale of the
Company Stock shall have been made on any such stock exchange or the
Nasdaq/National Market System that day, on the next preceding day on which there
was a sale of such Company Stock or (b) during any such time as the Company
Stock is not listed upon an established stock exchange or the Nasdaq/National
Market System, the mean between dealer “bid”




--------------------------------------------------------------------------------




and “ask” prices of the Company Stock in the over-the-counter market on the day
for which such value is to be determined, as reported by the National
Association of Securities Dealers, Inc.
1.11    “Non-Employee Director” or “Non-Employee Directors” means, at any given
time, a member of the Board of Directors of the Company who is not an officer or
present employee of the Company or any of its subsidiaries.
1.12    “Participant” means a Non-Employee Director who has elected to defer
Eligible Compensation under this Plan.
1.13    “Plan” means the Chesapeake Energy Corporation Deferred Compensation
Plan for Non‑Employee Directors.
1.14    “Section 409A” means Section 409A of the Code, and the regulations and
other guidance issued by the Treasury Department and Internal Revenue Service
thereunder.
1.15    “Separation from Service” means the date a Participant ceases to be a
member of the Board; provided that, the determination of whether a “separation
from service” has occurred shall be made in accordance with the meaning of
“separation from service” under Section 409A.
1.16    “Stock Unit” means the unit of measurement which is deemed for
bookkeeping and payment purposes to represent one outstanding share of Company
Stock.
1.17    “Year” means each calendar year during the term of this Plan.
ARTICLE II
Participation
2.1    Deferral Elections. Each Non-Employee Director may elect to defer all or
any portion of his or her Eligible Compensation under and subject to the terms
of this Plan. All elections to defer shall be stated in a Deferral Agreement as
a percentage of Eligible Compensation on forms approved by the Company.
2.2    Timing Requirement of Elections.
(a)
First Year of Eligibility – New Directors. In the case of a person who first
becomes a Non-Employee Director during the Year, he or she may defer Eligible
Compensation to be earned during such Year by completing and delivering to the
Company a Deferral Agreement within thirty (30) days of becoming a Non‑Employee
Director. The Deferral Agreement described in this paragraph becomes irrevocable
as of the date delivered to the Company, and applies to Eligible Compensation
earned on and after the date the Deferral Agreement becomes irrevocable.

(b)
Prior Year Election – Existing Directors. In the case of existing Non-Employee
Directors and newly-elected Non-Employee Directors who do not satisfy the timing
requirements in paragraph (a) above, he or she may defer Eligible Compensation
by completing and delivering to the Company a Deferral Agreement no later than
December 31 of the Year prior to the Year in which the Eligible Compensation to
be deferred is earned. The Deferral Agreement described in this paragraph
becomes irrevocable as of December 31 of the Year prior to the Year in which the
Eligible Compensation to be deferred is earned.


2

--------------------------------------------------------------------------------




2.3    Evergreen Deferral Agreement. A Participant’s Deferral Agreement will
automatically continue to apply to Eligible Compensation earned in subsequent
Years, until such Participant completes and delivers to the Company a subsequent
Deferral Agreement terminating or modifying the existing Deferral Agreement. A
subsequent Deferral Agreement will only be effective with respect to Eligible
Compensation earned on or after January 1 of the Year following the Year in
which the subsequent Deferral Agreement is delivered to the Company. The
subsequent Deferral Agreement will become irrevocable as of December 31 of the
Year in which it is delivered to the Company.
ARTICLE III
Accounts and Investments
3.1    Establishment of Account. The Company will establish and maintain a
separate Account in the name of each Participant who has elected to defer
Eligible Compensation under the Plan.
3.2    Deemed Account Investment. The Company shall credit a Participant’s
Account, as of the date the Eligible Compensation would have been otherwise
payable, with the number of Stock Units determined by dividing the deferred
amount of the Participant’s Eligible Compensation by the Fair Market Value of a
share of Company Stock on such date. Dividend equivalents with respect to
Company Stock will also be credited to a Participant’s Account, as of the date
dividends are paid to shareholders of Company Stock, in the form of additional
Stock Units. The number of additional Stock Units shall be determined by
dividing the dividends that would have been paid by the Company to the
Participant’s Account as if actual shares of Company Stock had been purchased
with his or her Eligible Compensation deferrals by the Fair Market Value of a
share of Company Stock on such date. The calculations above may result in
fractional Stock Units being credited to a Participant’s Account.
3.3    Limitations on Rights Associated with Stock Units. The Stock Units
credited to a Participant’s Account shall be used solely as a device for the
determination of the amount of the actual shares of Company Stock to be
eventually distributed to the Participant in accordance with this Plan. The
Stock Units shall not be treated as property or as a trust fund of any kind.
Participants in this Plan shall not be entitled to voting or other stockholder
rights with respect to Stock Units credited under this
Plan.                        
ARTICLE IV
Distribution of Account
4.1    Manner of Distribution. Distribution of the Participant’s Account shall
be made in actual shares of Company Stock. The number of shares of Company Stock
distributed shall be equal to the number of Stock Units existing in the Account
as of the last day of the month in which the Participant’s Separation from
Service occurs. To the extent any fractional Stock Units exist in the Account as
of the last day of the month in which the Participant’s Separation from Service
occurs, distribution of such fractional Stock Units shall be made in cash based
on the closing price of the Company Stock on the last day of such month.
4.2    Timing of Distribution. The actual shares of Company Stock (and, to the
extent required by Section 4.1, cash) payable under this Plan in respect of a
Participant’s Account shall be distributed to the Participant (or, in the event
of his or her death, the Participant’s Beneficiary or estate) within sixty (60)
days of the date of such Participant’s Separation from Service.
4.3    Responsibility for Taxes. The Participants and their respective
Beneficiaries will be liable for payment of any and all income or other taxes
imposed on amounts payable under this Plan unless the Company is otherwise
required to withhold such amounts from the payment of the Account.

3

--------------------------------------------------------------------------------




        
ARTICLE V
Administration, Amendment and Termination
5.1    Administration. This Plan shall be interpreted and administered by the
Committee. Determinations made by the Committee pursuant to this Plan shall be
final and binding on all parties. The Committee may authorize one or more of its
members or any agent to act on its behalf, and may retain such legal,
administrative, accounting and other services necessary to facilitate the
administration of the Plan.
5.2    Amendment and Termination. This Plan may be amended, modified, or
terminated by the Board at any time, except that no such action shall (without
the consent of affected Participants or, if appropriate, their respective
Beneficiaries or personal representatives) adversely affect the rights of
Participants or Beneficiaries with respect to Eligible Compensation earned and
deferred under this Plan prior to the date of such amendment, modification, or
termination.    
ARTICLE VI
Miscellaneous Provisions
6.1    Limitation on Participant’s Rights; Funding. This Plan shall only create
a contractual obligation on the part of the Company as to such amounts and shall
not be construed as creating a trust; provided, however, that the Company may,
in its sole discretion, establish a grantor trust, commonly known as a rabbi
trust, as a vehicle for accumulating assets to satisfy its obligations under the
Plan. The Plan in and of itself has no assets. Participants shall have only the
rights of general unsecured creditors of the Company with respect to amounts
credited to or payable from their Account(s).
6.2    Beneficiary Designation. Subject to applicable laws (including any
applicable community property and probate laws), each Participant may designate
in writing the Beneficiary that the Participant chooses to receive any payments
that become payable after the Participant’s death. A Participant’s Beneficiary
designation shall be made on forms provided and in accordance with procedures
established by the Company and may be changed by the Participant at any time
before the Participant’s death. If a Participant fails to designate a
Beneficiary or if such designation is ineffective, any payment that would have
otherwise been made shall be paid to the Participant’s estate.
6.3    Benefits Not Transferable; Obligations Binding Upon Successors. Benefits
of a Participant under this Plan shall not be assignable or transferable and any
purported transfer, assignment, pledge or other encumbrance or attachment of any
payments or benefits under this Plan, or any interest thereon, other than
pursuant to Section 6.2, shall not be permitted or recognized. Obligations of
the Company under this Plan shall be binding upon successors of the Company.
6.4    Section 409A. This Plan is intended to comply with Section 409A, to the
extent that the requirements of Section 409A are applicable thereto, and the
provisions of this Plan shall be construed in a manner consistent with that
intention. Any provision required for compliance with Section 409A that is
omitted from this Plan shall be incorporated herein by reference and shall apply
retroactively, if necessary, and be deemed a part of this Plan to the same
extent as though expressly set forth herein.
6.5    Governing Law; Severability. The validity of this Plan or any of its
provisions shall be construed, administered, and governed in all respects under
and by the laws of the State of Oklahoma. If any provisions of this instrument
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.

4

--------------------------------------------------------------------------------




6.6    Headings Not Part of Plan. Headings and subheadings in this Plan are
inserted for reference only and are not to be considered in the construction of
this Plan.
CHESAPEAKE ENERGY CORPORATION
By: /s/ Martha A. Burger    
Martha A. Burger
Senior Vice President, Human and Corporate Resources

5